85031: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32475: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85031


Short Caption:BARNES (MAURICE) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C362492Classification:Criminal Appeal - Other - Direct/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMaurice Omar Barnes
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Katrina A. Lopez
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/19/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/19/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-22607




07/28/2022Order/ProceduralFiled Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained by the Prison.  Due:  30 days.  (SC)22-23737




08/29/2022Notice/IncomingFiled Response to Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained by the Prison. (REJECTED PER NOTICE ISSUED 8/29/22) (SC)


08/29/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-26932




09/01/2022Notice/IncomingFiled Respondent's Notice of Appearance for Katrina Lopez. (SC)22-27533




09/01/2022Notice/IncomingFiled Respondent's Response to Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained by the Prison. (SC)22-27542




09/08/2022Notice/IncomingFiled Appellant's Proper Person Notice in Response to the Notice of Rejection. (SC)22-28183




09/13/2022Order/ProceduralFiled Order Regarding Notice of Appeal Log.  The attorney general shall again have 30 days from the date of this order within which to obtain and transmit to the clerk of this court a certified copy of the notice of appeal log maintained at the prison indicating the actual date upon which appellant delivered to a prison official his notice of appeal.  (SC)22-28561




09/27/2022Notice/IncomingFiled Proper Person Notice. Ex Parte in Response of 'Notice of Appeal' Conformation. (SC)22-30309




10/12/2022Notice/IncomingFiled Response to Second Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained by the Prison. (SC)22-32154




10/17/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-32475





Combined Case View